IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,095-03


EX PARTE SHAWN DONELL JONES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-00667-A IN THE 252ND DISTRICT COURT

FROM JEFFERSON COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to seventy years' imprisonment. 
	On February 7, 2012, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for conclusion number 55, insofar as the trial court finds that trial counsel's affidavit as a whole is
credible and worthy of belief.  Although trial counsel's affidavit is, for the most part, credible and
worthy of belief, it does contain several factual inaccuracies.   The trial court's findings, conclusions,
and recommendation do not appear to be based on the factually inaccurate parts of trial counsel's
affidavit.  Based upon the trial court's findings and conclusions and our own review, we deny relief.
 
Filed: June 6, 2012
Do not publish